DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 21 June 2022, with respect to the rejections of claims 10-16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 10-16 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 17-20 were noted as allowed in the previous Office Action of 21 March 2022, and have not been amended by Applicant in Applicant’s Response.  Examiner has performed an updated search of the prior art, and has not discovered any prior art that fully teaches any of claims 1-9 and 17-20, and there are not outstanding grounds of rejection or objection.  Therefore, claims 1-9 and 17-20 are allowed for the reasons set forth in the previous Office Action of 21 March 2022.
Independent claim 10, as amended by Application, overcome the previously cited prior art.  The closest prior art discovered is the combination of Lasserre (US-2021/0218969), Zhu (W. Zhu, Y. Xu, L. Li and Z. Li, “Lossless point cloud geometry compression via binary tree partition and intra prediction,” 2017 IEEE 19th International Workshop on Multimedia Signal Processing (MMSP), 2017, pp. 1-6, doi:10.1109/MMSP.2017.8122226), Pavlovic (US-2019/0341930), and Faramarzi (US-2020/0219285).  However, none of the cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 10, either singly or in an obvious combination.  Therefore, claim 10 distinguishes over the prior art.  Claims 11-16 distinguish over the prior art at least due to their respective dependencies.
Claims 10-16 distinguish over the prior art, and there are not outstanding grounds of rejection or objection.  Accordingly, claims 10-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616